DETAILED ACTION
	The following action is in response to application 17/312,553 (including the pre-amendment) filed on June 10, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, on line 7, “after prohibition” should be replaced with “after the prohibition” since the step of the prohibition of the stepwise shift is previously introduced.




With regard to claim 2:
	On line 3, “pedal opening” should be replaced with “pedal amount.”  Applicant uses this language in paragraph 46 of the specification and the measurement of a pedal amount is not the same as a throttle opening.
	On line 3, the limitation of “an accelerator pedal” should be replaced with “the accelerator pedal”
	On line 4, “before prohibition” should be replaced with “before the prohibition.”
	On line 4, “after prohibition” should be replaced with “after the prohibition.”

With regard to claim 6, on line 7, “after prohibition” should be replaced with “after the prohibition” since the step of the prohibition of the stepwise shift is previously introduced.

With regard to claim 7, on line 7, “after prohibition” should be replaced with “after the prohibition” since the step of the prohibition of the stepwise shift is previously introduced.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitation “control means for performing stepwise shift” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “performing stepwise shift” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  “Control means for performing stepwise shift” has been interpreted as a control unit.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Controller 10.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikkawa ‘833.  With regard to claim 1, Kikkawa teaches a vehicle control device configured to control a vehicle having a continuously variable transmission 40, the control device comprising: a control unit configured to perform stepwise shift that upshifts the continuously variable transmission in a stepped manner to accelerate the vehicle S70, wherein the control unit performs a downshift control configured to downshift the continuously variable transmission S200 in a case in which an accelerator pedal is continuously stepped on (paragraph 41) from before prohibition of the stepwise shift to after prohibition of the stepwise shift S30.  With regard to claim 3, Kikkawa teaches the device, wherein the downshift is a stepwise downshift (claim 1).  With regard to claim 4, Kikkawa teaches the device, wherein the control unit increases an input rotation speed Ni of the continuously variable transmission to equal to or more than a threshold Ni* when performing the downshift control.  With regard to claim 6, Kikkawa teaches a
control method of a vehicle to control a vehicle having a continuously variable transmission 40, the method comprising: performing stepwise shift configured to upshift the continuously variable transmission in a stepped manner to accelerate the vehicle S70; and performing a downshift control configured to downshift the continuously variable transmission S200 in a case in which an accelerator pedal is continuously stepped on (paragraph 41) from before prohibition of the stepwise shift to after prohibition of the stepwise shift S30.  With regard to claim 7, Kikkawa teaches a vehicle control device configured to control a vehicle having a continuously variable transmission 40, the control device comprising: control means for performing stepwise shift that upshifts the continuously variable transmission in a stepped manner to accelerate the vehicle S70, wherein the control means performs a downshift control configured to downshift the continuously variable transmission S200 in a case in which an accelerator pedal is continuously stepped on (paragraph 41) from before prohibition of the stepwise shift to after prohibition of the stepwise shift S30.

Allowable Subject Matter
Claims 2 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the control device as claimed, and particularly 
wherein the control unit does not perform the downshift control in a case in which an accelerator pedal amount becomes less than a predetermined value while the accelerator pedal is continuously stepped on from before the prohibition of the stepwise shift to after the prohibition of the stepwise shift, and including the remaining structure and controls of claim 2.  The present invention also particularly includes, as prohibition conditions of the stepwise shift, a first prohibition condition on the basis of an insufficient driving force judgment, and a second prohibition condition different from the first prohibition condition, the downshift control is performed in a case in which the stepwise shift is prohibited by the first prohibition condition, and the downshift control is not performed in a case in which the stepwise shift is prohibited by the second prohibition condition, and including the remaining structure and controls of claim 5.

Note to Applicant
	Given the limitations of claims 1, 6 and 7, it is understood that the controls of the current application are performed differently than the controls of Kikkawa.  It can be shown, however, that the claimed invention only requires that the accelerator pedal be depressed before and after a “prohibition of the stepwise shift” in order to instruct a downshift.  In the case of Kikkawa, step S30 is interpreted as a “prohibition of the stepwise shift” and if the pedal is depressed before and after the step, the downshift will be instructed in step 200.  Applicant may choose to amend claims 1, 6 and 7 to contain claim language that would be more specific, or amend the claims in a similar manner to contain the limitations of claim 2 and/or 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nobumoto ‘052 has been cited to show a CVT 12, that is upshifted stepwise S6 and when a stepwise shift if prohibited, the CVT is downshifted S112.
Komuro ‘236 has been cited to show a CVT 13, that is upshifted stepwise S15 and if the accelerator amount is less than a threshold A2, the upshift is prohibited.
Okahara ‘492 has been cited to show a CVT 4, that is upshifted stepwise S111 and there is a stepwise prohibition S103.



FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	







Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



May 9, 2022